        Case 1:15-cr-00333-LTS Document 120 Filed 03/12/20 Page 1 of 1
         Case 1:15-cr-00333-LTS Document 119 Filed 03/11/20 Page 1of1




                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew's Pla=a
                                                     New York, New York 10007



                                                     March 11, 2020
ByECF

The Honorable Laura Taylor Swain
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007
(212) 805-0426

                       Re:    United States v. Ziv Orenstein,
                              15 Cr. 333 (LTS)

Dear Judge Swain:

        The Government respectfully submits this letter regarding defendant Ziv Orenstein, who
has a sentencing control date of March 12, 2020. The Government writes to respectfully request
the Court to set a sentencing date for Orenstein to any date after May 25, 2020, so that the parties
may have additional time to prepare their sentencing submissions, and for the Government to
continue to receive information regarding restitution in this manner. The Government has
conferred with defense counsel for Orenstein, Alan Futerfas, who consents to this adjournment.


                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney

SO ORDERED:                                    By•~)
                                                        UllYOU Ci10i
~TAY~;~I~                                             Noah Solowiejczyk
                                                      Sarah Lai
                                                      Assistant United States Attorney
                                                      Southern District of New York
                                                      (212) 637-2187/2473/1944


cc: Alan Futerfas (via ECF)
